Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 11-19 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1 and 9-10, the following limitations can be performed as a mental process by a human being and/or a method of organizing human activity, in terms of mentally performing a rehabilitation assistance method comprising:
[…]
[…] detecti[ing] a first 3D body movement of a user; 
[…] display[ing], in a 3D virtual space, an avatar image that 3D moves in accordance with the detected first body movement and a target image representing a target of the first rehabilitation body movement […];
[…] evaluat[ing] a rehabilitation ability of the person by comparing the first 3D rehabilitation body movement and a target position represented by the target image; and
[…] display[ing] a visual recognition support image…movement.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processing unit, a display device, an motion detector, a “display controller”, a non-transitory computer readable medium, a computer program, and/or a computer these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a controller, a display screen, an “action detector”, a “display controller”, a non-transitory computer readable medium, a computer program, and/or a computer these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20150164418 A1 by Johnson et al (“Johnson”), in view of PGPUB US 20150135125 A1 by Bhatt (“Bhatt”), further in view of PGPUB US 20180161626 A1 by Fung (“Fung”), further in view of PGPUB US 20130288223 A1 by Watterson et al (“Watterson”).
In regard to Claims 11 and 18-19, Johnson teaches a rehabilitation assistance system comprising:
a motion detector;
(see, e.g., p13-14 in regard to eye tracking);
a processing unit; and
(see, e.g., p54); 
a display device;
(see, e.g., p56);
the motion detector…person;
(see, e.g., p13-14 in regard to eye tracking);


the display device…on a screen;
(see, e.g., F1, s108 in regard to “avatar object”;  see, e.g., F1, s104 in regard to “target object”; see also p14 in regard to “avatar object that moves”);
the processing unit…a rehabilitation ability of the person by comparing the first […] rehabilitation body movement, and a position of the target object; and
(see, e.g., p14 in regard to determining if the user has positioned the cursor quickly enough and awarding points);
[…]

Furthermore, Johnson teaches increasing the size of the box over time in order to increase the visibility of the target, but to the extent that this may not be within the BRI of the claimed “visual recognition support image”, Bhatt teaches providing an outline around an image to increase its visibility (see, e.g., paragraph 16);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Bhatt to the system otherwise taught by Johnson, by providing an outline around a target box so as to make it easier for the user to see.

Furthermore, to the extent that the otherwise cited prior art may fail to specifically teach providing employing 3D body movements, sensors, and displays for rehabilitation, however, in an analogous reference Fung teaches that functionality (see, e.g., p61);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Fung to the system otherwise taught by Johnson, by also employing 3D body movements, sensors, and displays for rehabilitation, in order to make the experience more immersive.


In regard to Claim 12, Johnson teaches
wherein said display controller performs display to request a second rehabilitation action in addition to the first rehabilitation action, and
(see, e.g., p18 in regard to providing audio stimuli that the user has to respond to in addition to the visual stimuli);
said, evaluator evaluates the rehabilitation ability based on both the first rehabilitation action and the second rehabilitation action
(see, e.g., p18 in regard to awarding additional points based on responding correctly to the audio stimuli);
and wherein…function.
(see, e.g., p6-7).
In regard to Claim 13, Johnson teaches these features.  See, e.g., p13 in regard to changing the size of the box.
In regard to Claim 17, see rejection of Claims 11 and 12.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Bhatt, further in view of Fung, further in view of PGPUB US 20130288223 A1 by Watterson et al (“Watterson”).
In regard to Claims 14-15, Watterson teaches outputting questions regarding the displayed information during motor function training and then receiving answers to those questions (see, e.g., p72-73);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Watterson to the system otherwise taught by Johnson, by adding questions/answers regarding the displayed objects, in order to further test the user’s cognitive abilities.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Bhatt, further in view of Watterson, further in view of Fung, further in view of admitted prior art.
In regard to Claim 16, while Johnson teaches adapting the difficulty of the training based on the performance of the user and Bhatt teaches providing an outline in order to help highlight a target image, the cited prior art may not teach adaptively changing the size of the outline based on the eyesight of the user, however,
the Examiner takes OFFICIAL NOTICE that such adaptive visual aids were old and well-known at the time of Applicant’s invention.  Such functionality allows for the degree of visual aid to be gauged based on the user’s needs.  As such it would have been obvious to one of ordinary skill in the art at the time of filing to implement the claimed feature within the invention of the cited prior art so as to provide only the amount of visual assistance that was necessary based on the user’s eyesight.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.	

Response to Arguments
Applicant’s arguments regarding the rejections made under 35 USC 101 are not persuasive because Applicant cites no legal authority in support of its argument.  Applicant is also further referred in this regard to the responses made to Applicant’s prior arguments on pages 12 and 13 of the final Office action dated 11/5/21, which are incorporated herein by reference.
Applicant’s arguments regarding the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715